﻿Having the great honour of representing my country before this great Assembly, I wish to put before you the views of the Government of National Reconstruction of the Republic of Bolivia, under the leadership of General Luis Garcia Meza.
225.	However, before doing so, I wish to refer to the election of the Permanent Representative of the federal Republic of Germany, Mr. Rudiger von Wechmar, as President of the thirty-fifth session of the General Assembly. The Bolivian delegation knows full well and fully appreciates the personality and the ability of Mr. von Wechmar. We know his dedication and his active and intelligent participation in the search for solutions to the problems affecting the peace' of the world.
226.	We also wish to express our appreciation to the President of the previous session, Mr. Salim Ahmed Salim. His ability, his fine diplomatic skill, allowed him to carry out effective and fruitful work.
227.	We should also like to stress our acknowledgement of the work of the Secretary-General, who has continued his dynamic and efficient mediating efforts. It is undeniable that he has never failed in initiatives or negotiations where his ability and experience could open the road to positive contribution, to the achievement of peaceful solutions.
228.	Our Organization has given a warm welcome to Zimbabwe and to Saint Vincent and the Grenadines, two new States which have joined the United Nations, thus stressing again its universality. My delegation is extremely pleased to tender its welcome to the new Members of our Organization.
229.	Now, may I pay a very warm tribute to the history of two brother peoples: Bolivia and Peru. This is the second time that Bolivia has been called upon to speak in the General Assembly at a memorable moment in the history of our two countries. Yesterday we commemorated the immolation of Admiral Miguel Grau on the bridge of the warship Huascar. The figure of Admiral Grau is loved and respected by the people of Bolivia. His glorious feats performed in an unequal battle on the coasts of Angamos, in defence of part of the Bolivian coastline, are a symbol and a mandate that the people of Bolivia will never forget.
230.	My country, land-locked in the centre of South America, with a diverse geography which is a challenge to the creative imagination of man, struggled with a history at once turbulent and heroic. It would appear that our mysterious and changing landscape has been reflected in the past of a small but proud nation, determined to overcome the vicissitudes that fate had in store for it.
231.	That turbulent history is not only due to the slow and painful apprenticeship of a young nation: foreign interference was also a fundamental factor in hindering the Bolivians' ability to win from fate a successful, just and free country.
232.	Now, quite recently, we have witnessed a profound change in the domestic order. The Government, under the leadership of General Luis Garcia Meza, was born of the resignation of the former President, Lydia Gueiler. An untenable situation, bearing the seeds of total destruction, led the head of the country at that time to hand over public office to the head of the armed forces of the nation. Consequently, it was not a coup d’état, it was rather a very difficult transition from the chaos in which the Republic found itself to the order and freedom required by all Bolivians.
233.	Events have been deliberately distorted. Discrimination in the treatment of our country has shown us how in the world today principles of justice and equality can be distorted in accordance with sectarian interests. But this does not frighten us. We are convinced of the justice of our cause. We have acted in accordance with the dictates of a profound and sincere nationalism.
234.	My people is a witness to the fact that we are acting with prudence and exceptional tolerance, that three abortive elections revealed in their outcome the characteristics of fraud and cheating, with the encouragement of outside influences that tried to prepare the way for adventurers and demagogues.
235.	That was why the people were happy to accept the established authority and voluntarily supported the crusade of national reconstruction. Thus the Government of National Reconstruction has achieved unchallengeable legitimacy.
236.	The people of Bolivia have deeply engrained principles of democracy. A state of life based on those ideals cannot be replaced by the mere holding of spurious elections. Democracy is far more than that. It is the mutual respect and converging interests of majorities and minorities. It is the rule of law. It is the people organized to undertake great common enterprises. It is the co-ordinated work of the entire social corpus of the country to achieve an atmosphere of peace, justice and freedom.
237.	This is our concept of democracy, with special characteristics that allow a country with different races, customs and languages, and with completely different outlooks to merge them. Bolivians have to make efforts, and they are doing so, to create that democratic model that is just in the political, economic and social spheres, with full solidarity and respecting the interests of all parts and of the whole. Together with that concept is one that is born of the unshake-able determination to dignify the human person, to ensure respect for his spirit and future, to assure to each individual his right to freedom, justice, education and the benefits deriving from culture, work and just payment for it—in sum, a task that will allow the individual to enhance himself and widen and improve the atmosphere in which he lives.
238.	To protect those fundamental freedoms of mankind, we must act within the confines of the law, so that a few will not overshadow and endanger the future of the others and assume an authoritarian attitude that is alien to the feelings of the nation.
239.	Bolivia has been a victim of flagrant interventions. It would appear that minorities are to be favoured, however small they are, when trying to achieve public power, with imperialist attitudes, receiving assistance from great and small, from nearby and distant interests, distorting and misinterpreting the events and thus trying to maintain them-selves- in power.
240.	The Government of Bolivia is firmly determined to practise tolerance and to live in peace with all nations of the world, as the Charter of the United Nations so wisely states in its notable Preamble; but there have been certain acts which turn back the hands of time in an attempt to revive colonialist intentions which seemed to have been left behind for ever.
241.	The tasks imposed upon themselves by the armed forces of Bolivia in filling the vacuum created by corruption, fraud, uncertainty and the divisive actions of extremism are obviously to meet the imperative needs of rebuilding the nation. We must set our country back on the road to progress, and this can be achieved only by the re-establishment of individual guarantees, social justice, the rule of fruitful and creative work and, over and above all, the formation of a new civic awareness which will return to the Bolivian his faith in his future.
242.	With efforts and sacrifices, we have arrived at the time of reconstruction, and therefore the Government of Bolivia is determined to change structures, and it has started transformations of an institutional nature to ensure to the citizens, to whatever level of society they belong, full participation in the management of public interests. We intend to guarantee a system of life that will safeguard the democratic values of my people. On this matter the President of Bolivia has stated:
"The strengthening of the cultural and historical traditions of the Bolivian people and its constant will to achieve social progress and transformation will be the basis on which we shall build a national democracy with popular participation.
"In the construction of this new institutional reality, the world must know that the armed forces of the nation, together with its people, will never again fall prey to fraudulent elections and the foreign involvement that paralysed our political and institutional life."
244.	The task is gigantic. The road to be followed leads to a certain goal: that of a free, just and sovereign nation with hopes for a better future. Furthermore, the temporary function assumed by the armed forces of Bolivia aims at a true restoration of democracy—not just a formal one—and thus at the participation of the people of Bolivia in an effective and efficient way in the construction of the country's future, with an electoral system and the establishment of parties which guarantee respect for the plurality of ideologies.
245.	The failure of the pseudo-democratic experiments has created only institutional instability, domestic frustration and a loss of credibility abroad with regard to our potential and our possibilities as a modern, free and sovereign State.
246.	Our resolve is to create a political model in keeping with the characteristics of the Bolivian nation. We also firmly intend to reject any interference, pressure or adventurism. It is a matter of pride for the Bolivians that they should manage their own affairs, and the Government of National Reconstruction is acting accordingly. Imperialist or neo- colonialist positions will not reflect this ardent determination. However small peoples may be, when they pursue vital and just causes they inexorably triumph.
247.	Thus, Bolivia is not going to interrupt its march towards a future of happiness. In these times through which the nation is living, despite the organized calumnious attacks on our Government, we are taking a positive forward step towards the reorganization of the nation. The concept of national reconstruction is not merely a promise or a circumstantial goal. It is an historical imperative to return to the country a collective awareness and pride of direct participation in the life of the nation.
248.	Fortunately, many important countries of the world have been able to comprehend the popular massive will of the Bolivian people, our sacrifices and our concern, and our decision in true autonomy to follow the road traced for us by destiny. We pay a tribute to those countries, because they are thus correctly interpreting the most noble principles of international coexistence.
249.	I should not have added anything to what I have just said, but the repeated accusations, all false and one-sided, concerning violations of the Universal Declaration of Human Rights and the International Covenant on Civil and Political Rights which govern coexistence in civilized societies, force me to point to certain situations that have arisen in my country and on this matter to make public the view of my Government.
250.	However, before doing so, we must admit, if we do not wish to run the risk of becoming naive or of blindly and stubbornly believing misinformation, that there are moments of upheaval in the lives of peoples. Transition often makes it impossible to preserve order, and therefore to restore it is imperative to put an end to the violence that is unleashed and the anarchy that is rampant through the exercise of authority.
251.	Furthermore, we know that it is very easy, in matters of human rights, to criticize and to demand, even though the critics themselves are obviously guilty of having violated those very rights. But this distorted viewpoint, very often maliciously exploited, cannot provide a smokescreen to allow the shirking of responsibilities in matters of human rights. It is not going to be allowed to do so, for it is the will of the Government to live within the law, so that these actions will serve the purposes of the law, and, in the words of a great Bolivian, this is the only servitude that does not humiliate.
252.	We must not live under conditions of subterfuge and misinformation. The armed forces took the responsibility of leading the nation because they were forced to do so by the need to correct the existing pseudo-democracy and anarchy. We could hardly fall into the same pretence, since we know that it leads to nothing positive or substantially permanent in the country.
253.	Bolivia is determined to play the true role in international life, which it must by reason of its history and geo-graphical location. That exceptional location makes Bolivia a very important factor within the framework of Latin America, which is now seeking the development of a unified personality. The geo-political situation of Bolivia has given it a multiple interrelationship with five Latin American nations, and thus it has become a meeting ground of interests which move it nearer to all its neighbours and give meaning to the fact that, as was said many years ago, "Bolivia is the land of contacts".
254.	My country stands full square among those nations that wish to consolidate the national State through the creation of a political, economic and social model that will fulfil its own characteristics and peculiarities without foreign interference and without adopting ideologies that will distort the aspirations and the feelings of the Latin American people.
255.	The nationalism practiced by the Government of National Reconstruction in Bolivia is not exclusive to the nascent Latin American nationalism that is manifested in the region's many efforts at integration. The Government of National Reconstruction continues an integrationist policy that is well defined, since we consider that political differences must not hinder, because of current circumstances, any possibility of continental unity. We endeavour to follow an independent international line based solely on the permanent interests of the Republic itself.
256.	Furthermore, we reaffirm our absolute adherence to the purposes and principles of the United Nations, particularly those concerning the legal equality of States, respect for the self-determination of peoples, the obligation not to interfere in the domestic affairs of other States, international co-operation, and determined action to maintain international peace and security by encouraging relations of friendship that are indispensable among nations if we are to achieve civilized and peaceful coexistence.
257.	The position of my Government concerning international policies is defined in the recent statement made by the President of Bolivia, General Luis Garcia Meza. The Government of National Reconstruction reiterates its respect for international agreements and maintains relations with all countries of the world in conditions-of reciprocal respect for ideological pluralism, self-determination of peoples and the sovereignty of States.
258.	Ours is a position of anti-colonialism and non- alignment. It is a position of solidarity with the dependent countries of the world and a rejection of all forms of racial discrimination.
259.	The Government of National Reconstruction not only adheres to the Universal Declaration of Human Rights, we intend to give real meaning in social terms to its principles which must not simply remain formulas of international pressure. As far as we are concerned, those principles must guarantee to men and peoples the right not to be exploited and the right to build up their capacity to overcome misery and backwardness.
260.	While enjoying the best relations with the Powers of the West, and more especially with the countries of our continent, the Government of National Reconstruction of the Armed Forces is extremely interested in strengthening our relations with the socialist countries, whose experience in moving ahead from levels of backwardness similar to ours can be very useful to countries like Bolivia, aside from any political and ideological considerations.
261.	The Government of National Reconstruction is deeply interested, too, in the achievement of a new international economic order, and we contend that continental integration is a means of freeing our people and not an instrument for a pseudo-democratic continuation of dependency.
262.	We wish to stress the geo-political role of our country in its multiple effects on all the regions, sub regions and basins within the political diversity that constitutes an accepted principle of international coexistence. In our attitude in favour of integration, we are interested, obviously, in the Andean region, whose human and natural centre lies in Bolivia and the basins of the Rio Plata and the Amazon, as well as the Pacific area, of which we are historically, naturally and undeniably sovereign participants.
263.	Thus we reaffirm an unshakable Bolivian policy, which sums up the fervour of a people and seeks to redress an injustice: the return of my country to the sea.
264.	The nations of America agreed with this when, at the ninth session of the General Assembly of the Organization of American States, they adopted resolution 426, which offers Bolivia continental solidarity and urges negotiations on a sovereign access by my country to the Pacific Ocean. Thus, at this international meeting, I wish to express my gratitude and thanks to our brothers in the inter-American system and to express our hope that those efforts will be continued with greater vigour and thus meet the dictates of international justice.
265.	These days bring to our attention another zone that creates tension—the Middle East. The decisive influence of energy-producing resources on the world economy has led to confrontations that are designed to perpetuate dependency and flaunt peaceful coexistence and the combining of interests.
266.	Bolivia, whose own natural resources were the object of long exploitation for unilateral benefits, considers that we must guarantee respect for the interests of peoples that have, with their raw materials, created the wealth of the powerful. Thus we will avoid greater hatred and events that could well shake the very foundations of our society.
267.	The situation in the Middle East also touches on the need to achieve peaceful coexistence on the well-known basis, which Bolivia supports, of respecting the rights of the Palestinian people and the right of Israel to assure its lasting life as a sovereign nation.
268.	From that standpoint, we reiterate our belief that only civilized dialogue can be employed to overcome the difficulties that confront the Middle East.
269.	At a moment when the world is watching a most painful armed confrontation that is draining the blood of two peoples, Bolivia reaffirms its vocation as a peaceful nation and demands from the United Nations firm and prompt action to put an end to that ghastly and tragic conflict.
270. Bolivia shares the suffering of those countries which in their regional struggles, incited by hegemonic centres, are paying their painful tribute to universal peace.
271.	Famine, ignorance and, in brief, general poverty, cause greater tension than the nuclear threat, the arms race or racial intolerance. Inequality should be the concern of mankind, now disunited by the prosperity of the few, a mankind faced by the yearning of the majority for a better life. This is both a problem and a challenge that we must take up bravely and with determination, because justice demands that we do so.
272.	In our concept of development we give pride of place to the achievement of true economic independence so as to wipe out the relations of dependency that some countries would like to perpetuate.
273.	The crisis in which the international community finds itself today has shown incontrovertibly the flaws in the present international economic order. The consequences of such a crisis are particularly unfavourable for the countries of the third world, dangerously aggravating and multiplying the problems of their underdevelopment. In the light of that desperate situation, it is imperative that a series of steps be taken internationally within the framework of the United Nations in order to find a way of restructuring international economic relations.
274.	In the General Assembly in 1974 the international community, with historic perspective and vision, solemnly proclaimed its determination to work with the necessary urgency to establish a new international economic order. Today more than ever the peoples of the third world, the peoples which are suffering, are fully aware of their right to conditions of life in keeping with human dignity. The privileged nations under the present order can no longer deny them that right.
275.	Bolivia recognizes supports as instruments of that new order the International Development Strategy and the global negotiations on international economic cooperation and co-operation among the developing countries.
276.	Unfortunately, six years after the proclamation of that new order and despite arduous preparatory efforts, the international community has just seen another failure in international co-operation. The eleventh special session of the General Assembly did not have the desired results: it did not adopt the International Development Strategy, nor did it launch the global negotiations.
277.	However, my country still believes it to be the responsibility of this Assembly to overcome those obstacles and increase the possibility of taking a great step towards the establishment of a new concept of international cooperation.
278.	The developing countries have decided to make a joint effort to establish a system of co-operation among their peoples to give new content to the spirit of solidarity among the countries of the third world.
279.	In the more specific sphere of raw materials it must be noted that, despite the fact that the international community has approved principles of policy and the machinery of operation, some States have persisted in the unilateral practice of placing on the international market non-commercial reserves of minerals, as in the case of lead, which has adverse effects on the economies of the producer countries.
280.	Bolivia reaffirms its faith in the San Francisco Charter. The United Nations, overcoming tremendous obstacles, has persisted unceasingly and unswervingly in its efforts to preserve peace.
281.	Bolivia sees peace as the result of solidarity and co-operation, rather than as the mere absence of confrontation. We must not only avoid international conflicts but also guarantee the future of the inhabitants of each continent, each country and each region of the world. We cannot justify our continued effort to eliminate collective violence unless we try also to eradicate misunderstanding, violations of the human person and the denial of freedom. Without freedom there can be no guarantee of justice.
282.	I have expressed the views of a nation which is courageously facing its future. That courage can be seen in its decision to build a country enriched by work, respected for the practice of justice, adorned by culture and ennobled by its faith in the solidarity of mankind.

